EXHIBIT 10.2

VALUEVISION MEDIA, INC.

OMNIBUS STOCK PLAN

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

          Full Name of Optionee: John D. Buck
No. of Shares Covered: 1,000,000
      Date of Grant: 08/25/2008
Exercise Price Per Share: $2. 36,
$6.00 and $7.00 as noted below
 
   
Expiration Date: 08/25/2018

Exercise Schedule:

                 
 
  Exercise   No. of Shares As to Which Option
Vesting Date
  Price   Becomes Exercisable as of Such Date
 
               
8/25/2009
  $ 2.36       250,000  
25th day of each
month from
September 2009
through July 2011
 


$2.36  


239,614 in 23 equal installments of 10,418
8/25/2011
  $ 2.36       10,386  
8/25/2009
  $ 6.00       125,000  
25th day of each
month from
September 2009
through July 2011
 


$6.00  


119,830 in 23 equal installments of 5,210
8/25/2011
  $ 6.00       5,170  
8/25/2009
  $ 7.00       125,000  
25th day of each
month from
September 2009
through July 2011
 


$7.00  


119,830 in 23 equal installments of 5,210
8/25/2011
  $ 7.00       5,170  

This is a NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) between ValueVision
Media, Inc., a Minnesota corporation (the “Company”), and the Optionee
identified above (the “Optionee”), effective as of the date of grant specified
above.

RECITALS

A. The Company maintains the ValueVision Media, Inc. 2001 and 2004 Omnibus Stock
Plan (the “Plan”).

B.  The Company has appointed a committee (the “Committee”) with the authority
to determine the awards to be granted under the Plan, and the Board has
maintained the authority to exercise the powers and duties of the Committee at
its discretion.

C. The Company and the Employee have entered into a letter agreement dated
August 25, 2008 (the “Letter Agreement”), and the Letter Agreement provides for
the granting of certain stock options to Optionee under the Plan.

D.  The Committee or its designee has determined that the Optionee is eligible
to receive an award under the Plan in the form of a Stock Option (the “Option”),
covering shares of Company Common Stock (“Shares”) as provided in the Letter
Agreement and has set the terms and conditions thereof.

E. Any capitalized term used herein which is defined in the Plan has the same
meaning as set forth therein.

This Option is issued to the Optionee under the terms and conditions set by the
Committee as follows:

TERMS AND CONDITIONS

1. Grant. The Optionee is granted this Option to purchase the number of Shares
specified at the beginning of this Agreement on the terms and conditions set
forth herein.

2. Exercise Price. The price to the Optionee of each Share subject to this
Option shall be the Exercise Price specified on the first page of this
Agreement.

3. Non-Qualified Stock Option. This Option is intended to be a non-qualified
stock option and not an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) or any
successor provision.

4. Exercise Schedule. Except as provided in Section 8, this Option may be
exercised in accordance with the Exercise Schedule set forth on the first page
of this Agreement. The Exercise Schedule is cumulative – that is, if this Option
has not expired prior thereto, the Optionee may at any time purchase all or any
portion of the Shares then available under the Exercise Schedule to the extent
not previously purchased; provided, that Shares will continue to vest under the
Exercise Schedule only if the Optionee continues to be an employee of the
Company or an Affiliate. This Option may be exercised on an accelerated basis
(notwithstanding the Exercise Schedule) under the circumstances described in
Section 8 of this Agreement if it has not expired prior thereto.

5. Expiration. The right to exercise this Option with respect to the shares
covered hereunder shall expire at 4:00 p.m. Central Time on the earliest of:

(a) The expiration date specified at the beginning of this Agreement for the
applicable portion of the covered shares;

(b) The last day of the period as of or following the termination of Optionee as
an employee of the Company or an Affiliate and as a director of the Company (a
“Director”), during which this Option can be exercised (as specified in
Section 7 hereof); or

(c) The date (if any) fixed for cancellation pursuant to Section 8 of this
Agreement.

In no event may anyone exercise this Option, in whole or in part, after it has
expired, notwithstanding any other provision of this Agreement.

6. Procedure to Exercise Option.

Notice of Exercise. Subject to the terms and conditions of this Agreement, this
Option may be exercised by delivering advance written notice of exercise to the
Company at its headquarters in the form attached to this Agreement or a similar
form containing substantially the same information and addressed or delivered to
an authorized Company representative. The notice shall state the number of
Shares to be purchased, and shall be signed by the person exercising this
Option. If the person exercising this Option is not the Optionee, he or she also
must submit appropriate proof of his or her right to exercise this Option.

Tender of Payment. Any notice of exercise hereunder shall be accompanied by
payment (by cash, check, bank draft or money order payable to the Company) of
the full purchase price of the Shares being purchased; to the extent permitted
by law and the Plan, an Optionee may instead pay any portion of the purchase
price with previously owned Shares, or also simultaneously exercise an Option
and sell the Shares thereby acquired pursuant to a brokerage or similar
relationship so long as the cash proceeds from the sale are used promptly as
payment of the purchase price of those Shares and the Company has received
adequate assurances thereof. Notwithstanding the foregoing, the Optionee will
not be permitted to pay any portion of the purchase price with Shares if, in the
opinion of the Committee, payment in such a manner could have an adverse
financial accounting consequence for the Company.

Delivery of Certificates. As soon as practicable after the Company receives a
properly executed notice and the purchase price provided for above, it shall
deliver to the person exercising the Option, in the name of such person, a
certificate or certificates representing the Shares being purchased. The Company
shall pay any original issue or transfer taxes with respect to the issue or
transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and nonassessable.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to issue or deliver any Shares prior to the completion of such
registration or other qualification of such Shares under any law, rule or
regulation as the Company shall determine to be necessary or desirable.

7. Requirements for Exercise. This Option may be exercised only while the
Optionee remains employed with the Company or an Affiliate or is serving as a
consultant of the Company or an Affiliate or as a Director, and only if the
Optionee has been continuously in one or more such relationships with the
Company or an Affiliate, as the case may be; provided that:

(a) The Optionee may exercise this Option during the twelve (12) month period
following termination of his or her employment with the Company or an Affiliate
and his status as a Director, but only to the extent that it was exercisable
immediately prior to termination as an employee or as a result of acceleration
pursuant to Section 8, and only if the Optionee’s employment was not terminated
for Cause (as defined in the Letter Agreement).

(b) Subject to Section 8, if the Optionee ceases to be employed by the Company
or an Affiliate and ceases to be a Director after a declaration of a Fundamental
Change made pursuant to Section 8 of this Agreement, he or she may exercise the
Option at any time permitted by such declaration.

Notwithstanding the above, this Option may not be exercised after its original
Expiration Date provided above.

8. Acceleration of Option.

Certain Employment Events On or Before First Anniversary. If, on or before the
first anniversary of the date of this Option Agreement, (i) the Company
terminates Optionee’s employment, other than a termination for Cause (as defined
in the Letter Agreement), (ii) the Optionee terminates his employment for Good
Reason (as defined below), or (iii) Keith Stewart is appointed as Chief
Executive Officer of the Company, then in any such event this Option may, at the
discretion of the Optionee, be exercised with respect to the first 50% of the
Shares (notwithstanding the Exercise Schedule).

Event. If an Event (as defined in the Plan) shall have occurred, then this
Option may, at the discretion of the Optionee, be exercised in full
(notwithstanding the Exercise Schedule).

Fundamental Change. At least 10 days prior to a Fundamental Change, the
Committee may, but shall not be obligated to declare, and provide written notice
to the Optionee of the declaration, that this Option shall be canceled at the
time of, or immediately prior to the occurrence of, the Fundamental Change
(unless it is exercised prior to the Fundamental Change) in exchange for payment
to the Optionee, within ten days after the Fundamental Change, of cash equal to
the amount, for each Share covered by the canceled Option, by which the event
proceeds per share (as defined below) exceeds the exercise price per Share
covered by this Option. This Option may be exercised in full (notwithstanding
the Exercise Schedule) at any time at the discretion of the Optionee following
such declaration by the Committee or, if no such declaration is made by the
Committee, at any time after formal notification of the proposed Fundamental
Change has been given to the Company’s shareholders, and in any event prior to
the time of cancellation of this Option. This Option, to the extent it has not
been exercised prior to the Fundamental Change, shall be canceled at the time
of, or immediately prior to, the Fundamental Change, as provided in the
declaration, and this Agreement shall terminate at the time of such
cancellation, subject to the payment obligations of the Company provided in this
paragraph.

In the case of a Fundamental Change that consists of the merger or consolidation
of the Company with or into any other corporation or statutory share exchange,
the Committee, in lieu of the declaration above, may make appropriate provision
for the protection of this Option by the substitution, in lieu of this Option,
of an option to purchase appropriate voting common stock or appropriate voting
common stock of the corporation surviving any such merger or consolidation or,
if appropriate, the parent corporation of the Company or such surviving
corporation.

For purposes of the preceding paragraphs, the “event proceeds per share” is the
cash plus the value (as determined by the Committee) of the non-cash
consideration to be received per Share by the shareholders of the Company upon
the occurrence of the Fundamental Change.

Good Reason. “Good Reason” hereunder shall mean the occurrence of any one of the
following events:

(i) Optionee is impacted by a mandatory relocation of Optionee’s principal place
of employment to a location more than 50 miles from Optionee’s current office
location;

(ii) The Company materially reduces Optionee’s total compensation opportunity
(excluding equity) (unless part of an across-the-board compensation opportunity
or benefit plan reduction applicable on a similar basis to all other senior
executive officers of the Company and, in that event, provided that such
reduction does not exceed 5% of Optionee’s total compensation opportunity);

(iii) The Company materially breaches its obligations to pay the Optionee,
unless the failure to pay is a result of a good faith dispute between the
Company and the Optionee; or

(iv) The Company substantially diminishes the duties, responsibilities or title
of the Optionee such that the position held is no longer the Chief Executive
Officer;

provided that such event shall constitute Good Reason only if Optionee
(A) continues to satisfactorily perform job duties as assigned and continues in
employment through the date established by Optionee as his last day of
employment; (B) provides the Company written notice (in the case of a Good
Reason resignation), within one month after the initial existence of Good
Reason, that details the facts showing that Good Reason exists and includes a
proposed last day of employment within 60 days after the initial existence of
Good Reason. The Company shall have thirty (30) days following receipt of this
notice to correct the occurrence; and only if the Company fails to correct the
occurrence does Good Reason exist; (C) returns to the Company, no later than the
last day of employment, all Company property in the Optionee’s possession; and
(D) complies with the terms of any non-compete, confidentiality, invention or
other written agreements contained in this Agreement or otherwise applicable to
Optionee.

Good Reason shall not include any occurrence in this Section 8 of which Optionee
has consented in writing stating specifically that such occurrence shall not
constitute Good Reason for purposes of this Section 8 or of which Optionee had
actual knowledge for at least two calendar months and did not give a notice
described above with respect to the occurrence.

9. Limitation on Transfer. Except as provided in this Section 9, while the
Optionee is alive, only the Optionee or the Optionee’s guardian or legal
representative may exercise this Option. This Option may not be sold, assigned,
transferred, exchanged or otherwise encumbered other than to a Successor in the
event of a Participant’s death or pursuant to a qualified domestic relations
order as defined in the Code or Title 1 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or the rules thereunder, and shall
not be subject to pledge, hypothecation, execution, attachment or similar
process. Notwithstanding the foregoing, this Option shall be transferable to a
Transferee if the Optionee does not receive any consideration for the transfer.
The Option, if held by a Transferee, will continue to be subject to the same
terms and conditions that were applicable to this Option immediately before the
transfer thereof to the Transferee. Any attempt to assign, transfer, pledge,
hypothecate or otherwise dispose of this Option contrary to the provisions
hereof, and the levy of any attachment or similar process upon this Option,
shall be null and void.

10. No Shareholder Rights Before Exercise. No person shall have any of the
rights of a shareholder of the Company with respect to any Share subject to this
Option until the Share actually is issued to the Optionee upon exercise of this
Option.

11. Discretionary Adjustment. The Committee will make appropriate adjustments in
the number of Shares subject to this Option and in the purchase price per Share
to give effect to any adjustments made in the number and type of outstanding
Shares through a Fundamental Change, recapitalization, reclassification, stock
combination, stock dividend, stock split or other relevant change; provided,
that fractional Shares shall be rounded to the nearest whole Share.

12. Tax Withholding.

General Rule. The Company or an Affiliate may require, upon the exercise of this
Option, the person exercising this Option shall, upon exercise and demand by the
Company or Affiliate, promptly pay in cash such amount as is necessary to
satisfy any required withholding taxes prior to receipt of such Shares; provided
that, in lieu of all or any part of such cash payment, the Committee may, in its
sole discretion, allow the person exercising this Option to cover all or any
part of the required withholdings, through a reduction of the number of Shares
delivered or through a subsequent return to the Company of Shares delivered, in
each case valued in the same manner as used in computing the withholding taxes
under applicable laws.

Committee Approval; Revocation. The Committee may approve an election under this
section to reduce the number of Shares delivered in advance, but the approval is
subject to revocation by the Committee at any time. Once the person exercising
this Option makes such an election, he or she may not revoke it.

Exception. Notwithstanding the foregoing, the Optionee who tenders previously
owned Shares to the Company in payment of the purchase price of Shares in
connection with an option exercise may also tender previously owned Shares to
the Company in satisfaction of any tax withholding obligations in connection
with such option exercise without regard to the specified time periods set forth
above for insiders. If the Company or an Affiliate is required to withhold any
taxes, upon the exercise of this Option, the person exercising this Option
shall, upon exercise and demand by the Company or Affiliate, promptly pay in
cash such amount as is necessary to satisfy such requirement.

13. Forfeitures. If the Committee determines that the Optionee (a) has violated
the “Non-Competition” provisions of the Letter Agreement during the term of the
Employment Agreement or during the twelve month Non-Competition Period following
the date of termination of Optionee’s employment, as defined in the Letter
Agreement, (b) has committed a material violation of any applicable written
policies of the Company or any of its Affiliates or any provision of a written
employment agreement between Optionee and the Company or any of it Affiliates
during the period he was employed by the Company or its Affiliates, (c) has
engaged in conduct reflecting dishonesty or disloyalty to the Company or any of
its Affiliates during the period he was employed by the Company or its
Affiliates; or (d) the Optionee’s employment with the Company (or an Affiliate
of the Company) was terminated for Cause, then, and in each event, the Company,
by action of the Committee, will have the right and option (the “Forfeiture
Rights”) (x) to terminate this Option prior to exercise, and (y) to the extent
that Optionee has exercised the Option prior to the date of such determination
by the Committee, to require that the Option return or forfeit the Shares or the
economic value of the Shares as of the date of such exercise, payable by the
Optionee in cash. The Company shall be entitled to set off any such cash amount
against any amount owed to the Optionee by the Company.

The decision to exercise the Company’s Forfeiture Rights under this Section 13
will be based solely on the judgment of the Committee, in its sole and complete
discretion, given the facts and circumstances of each particular case. The
Forfeiture Rights may be exercised by the Committee within 90 days after the
Committee’s discovery of an occurrence that entitles it to exercise its
Forfeiture Rights (but in no event later than six months after the Optionee’s
termination of employment with the Company or its Affiliates). The Forfeiture
Rights will be deemed to be exercised effective immediately upon the Company’s
mailing written notice of such exercise postage prepaid, addressed to the
Optionee at the Optionee’s most recent home address as shown on the personnel
records of the Company.

14. Definition of “Cause”. For purposes of this Agreement, “Cause” shall have
the meaning ascribed to such term in the Letter Agreement.

15. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
will be binding and conclusive upon the Company and the Optionee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern. If there is any inconsistency between the
provisions of this Agreement and the Letter Agreement, the provisions of this
Agreement shall govern. Any capitalized term used herein which is defined in the
Plan has the same meaning as set forth therein.

16. Discontinuance of Employment. This Agreement shall not give the Optionee a
right to continued employment with the Company or any Affiliate, and the Company
or Affiliate employing the Optionee may terminate his or her employment and
otherwise deal with the Optionee without regard to the effect it may have upon
him or her under this Agreement.

17. Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.

18. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Optionee.

19. Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).

IN WITNESS WHEREOF, the Optionee and the Company have executed this Agreement
effective as of the 25th day of August, 2008.

         
 
       
VALUEVISION MEDIA, INC.
      OPTIONEE
 
       
By:
       
 
       
 
       
Name:
      Name:     
 
       
Its:
       
 
       

1

Date:________________

VALUEVISION MEDIA, INC.
6740 Shady Oak Road
Eden Prairie, Minnesota 55344

Attention: Secretary

Ladies and Gentlemen:

I hereby exercise the following option (the “Option”) granted to me under the
ValueVision Media, Inc. 2004 Omnibus Stock Plan (the “Plan”) with respect to the
number of shares of Common Stock (“Shares”) of ValueVision Media, Inc. (the
“Company”), indicated below:

 
 
 
Name:
 
 
Date of Grant of Option:
 
 
Exercise Price Per Share:
 
 
Number of Shares With Respect to Which the Option is Hereby Exercised:
 
 
Total Exercise Price:
 

         
 
       
 
      Enclosed with this letter is cash, a check, bank draft or
money order payable to the Company in the amount of the
Total Exercise Price.
 
      Enclosed with this letter is a certificate for my previously owned shares
owned Shares, together with a separate assignment to the Company of a
number of Shares equal in value to the amount of the Total Exercise
Price.
 
      I hereby agree to pay the Total Exercise Price within five
business days of the date hereof and, as stated in the
attached Broker’s Letter, I have delivered irrevocable
instructions to      to
promptly deliver to the Company the amount of sale or loan
proceeds from the Shares to be issued pursuant to this
exercise necessary to satisfy my obligation hereunder to pay
the Total Exercise Price.

I agree that I will pay any required withholding taxes in connection with this
exercise as provided in the Plan.

2

Please issue a certificate (the “Certificate”) for the number of Shares with
respect to which the Option is being exercised in the name of the person
indicated below and deliver the Certificate to the address indicated below:

 
 
Name in Which to Issue Certificate:
 Address to Which Certificate
 Should be Delivered:
 
 
Principal Mailing Address for
Holder of the Certificate (if
different from above):
 

Very truly yours,

     

Signature

     

Name, please print

     

Social Security Number

     

3

Date:__________________

VALUEVISION MEDIA, INC.
6740 Shady Oak Road
Eden Prairie, Minnesota 55344

Attention: Secretary

Ladies and Gentlemen:

 
 
Name of Optionee:
 
 
Date of Grant of Option:
 
 
Exercise Price Per Share:
 
 
Number of Shares With Respect to Which the Option is to be Exercised:
 
 
Total Exercise Price:
 

The above Optionee has requested that we finance the exercise of the above
Option to purchase shares of common stock, par value $.01 per share, of
ValueVision Media, Inc. (the “Company”) and has given us irrevocable
instructions to promptly deliver to the Company the amount of sale or loan
proceeds from such shares to be issued pursuant to such exercise to satisfy the
Optionee’s obligation to pay the Total Exercise Price.

Very truly yours,

     

Broker Name

     

By     

4